RICHARDS, J.
It is urged that the plaintiff was guilty of contributory negligence in turning to the left to cross the Main Market Road as he had seen a car approaching 250 to 300 feet distant and without giving any signal, but according to the evidence oil the plaintiff and his wife, their car had crossed the line of traffic on a main highway in safety and was struck by the defendant’s car to the south of said highway and the defendant, in order to strike plaintiff’s car at that point, must have veered to his right, off the main road. Under these circumstances we think there was sufficient evidence to have carried the case to the jury.
The judgment will therefore be reversed and the cause remanded for a new trial.
Williams and Lloyd, JJ., concur.